Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-9 in the reply filed on 1/13/2022 is acknowledged. Please note that the election with traverse was not previously acknowledged in the Non-Final Office Action mailed 3/24/2022 because all of the claims were amended in the claim set filed 1/13/2022 to depend from claim 1, and therefore were part of the elected claim group. The traversal is on the ground(s) that Tisone does not teach reagent dispensing devices structured to dispense different volumes of a reagent within a given time period.  This is not found persuasive because the reagent dispensing devices of Tisone are capable of dispensing different volumes of a reagent within a given time period, and therefore meet the claim. The term "structured to dispense different volumes of a reagent within a given time period" is functional language. However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. In this case, even two identically structured reagent dispensing devices are capable of dispensing different volumes of reagent within a given time period, and can therefore be considered to be “structured to dispense different volumes of a reagent within a given time period”.
The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Group I, i.e. claims 1-17,  is drawn to a reagent dispensing system, while Group II, i.e. the newly submitted claims 18-20, is drawn to a method comprising the exchanging of a first reagent module with a second reagent module.
In addition to the reasons given in the lack of unity mailed 12/7/2021, Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a reagent dispensing system comprising: 
	a station located in-line with respect to a dispersion surface; 
	a plurality of reagent modules structured to be releasably engaged to and moveable between the station located in-line with respect to the dispersion surface and a second station off-line with respect to the dispersion surface, each module comprising at least one of: 
	a first reagent dispensing device structured to dispense a first range of volumes of a first reagent within a time period; and 
	a second reagent dispensing device structured to dispense a second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dudenhoefer et al. (US Pub. No. 2012/0051984; hereinafter Dudenhoefer; already of record) in view of Treptow (US Pub. No. 2004/0258573).
Dudenhoefer teaches a reagent dispensing system ([0021]). The system comprises: 
	a station located in-line with respect to a dispersion surface ([0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100. In an embodiment, the frame 800 may comprise multiple stations, i.e. a first station holds the first set of four assembly modules 100, and the second station holds the second set of four assembly modules 100, [0046], see Fig. 19 at container 1904, which is the dispersion surface).
	A plurality of reagent modules structured to be releasably engaged to and moveable between the station located in-line with respect to the dispersion surface and a second station ([0034], the head assembly modules 100 may snap into the frame 800 using alignment/retention features 802, see Figs. 8, 9A at retention features 802 for snapping head assembly modules 100 into the frame 800. Each module is movable from the first station to the second station). Each module comprises at least one of: 
	a first reagent dispensing device structured to dispense a first range of volumes of a first reagent within a time period (see Figs. 8, 9A. See also Fig. 1 at nozzles 108 on head assembly modules 100). 
	A second reagent dispensing device structured to dispense a second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Figs. 8, 9A. See also Fig. 1 at nozzles 108 on head assembly modules 100. See also [0051], which states that the dispense controller can cause multiple modules to dispense different volumes of liquid in parallel).
	Dudenhoefer fails to explicitly disclose that the second station is located off-line with respect to the dispersion surface.
	Treptow is in the analogous field of liquid dispensing systems (Treptow [0007]). Treptow teaches a first station that is located on-line with respect to a dispersion surface, and a second station that is located off-line with respect to the dispersion surface (Treptow; [0030]-[0035], see Fig. 1 at proportioning modules 1 in storage device 2, and proportioning module 1 in proportioning apparatus 3, where liquid is dispensed onto substrates 5 on device 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second station in the system of Dudenhoefer to be located off-line with respect to the dispersion surface as in Treptow, as Treptow teaches that modules located off-line with respect to a dispersion surface can be used for storage of liquids prior to use (Treptow; [0030]-[0035], Fig. 1).
	Note: The instant Claims contain a large amount of functional language (ex: “a reagent dispensing system…”, “structured to dispense a first range of volumes of a first reagent within a time period…”, “structured to dispense a second range of volumes of a second reagent within the time period”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The amendment filed June 14, 2022 has been entered.
Claims 1-17 remain pending in the application, and are examined. Claims 18-20, newly added, are pending, and deemed withdrawn.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 24, 2022, with the exception to the 112(b) rejection of claim 7, which is detailed below.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, Lns. 4-5 recite, “a digitally addressable fluid ejection device”. However, it is unclear what the term “digitally addressable” means, and it does not appear to be a well-known term in the art. For purposes of compact prosecution, “a digitally addressable fluid ejection device” has been examined as a fluid ejection device that is capable of being controlled using a computer or other digital technology. 
	Note: In regards to Applicant’s Remarks on Pg. 8 that states that the 112(b) rejection to claim 7 has been overcome as the term “digitally addressable” is well known to those having ordinary skill in the art as meaning that the device is addressable digitally, the Examiner does not find this argument persuasive. The definition provided does nothing to define the term other than rearrange the order of the words. In order to overcome the 112(b) rejection for claim 7, further clarification is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 9-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer in view of Treptow.

Regarding claim 1, Dudenhoefer discloses a reagent dispensing system ([0021]). The system comprises: 	a station located in-line with respect to a dispersion surface ([0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100. In a first embodiment, the frame 800 may comprise a single station. In a second embodiment, i.e. the embodiment of Claim 9, the frame 800 may comprise multiple stations, i.e. a first station holds the first set of four assembly modules 100, and the second station holds the second set of four assembly modules 100, [0046], see Fig. 19 at container 1904, which is the dispersion surface).
	A plurality of reagent modules structured to be releasably engaged to and moveable between the station located in-line with respect to the dispersion surface and a second station ([0034], the head assembly modules 100 may snap into the frame 800 using alignment/retention features 802, see Figs. 8, 9A at retention features 802 for snapping head assembly modules 100 into the frame 800. Each module is movable from the first station to the second station). Each module comprises at least one of: 
	a first reagent dispensing device structured to dispense a first range of volumes of a first reagent within a time period (see Figs. 8, 9A. In a first embodiment, i.e. the embodiment of Claim 16, the first module comprises multiple head assembly modules 100. In a second embodiment, i.e. the embodiment of Claim 17, the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100. See also Fig. 1 at nozzles 108). 
	A second reagent dispensing device structured to dispense a second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Figs. 8, 9A. In a first embodiment, i.e. the embodiment of Claim 16, the first module comprises multiple head assembly modules 100. In a second embodiment, i.e. the embodiment of Claim 17, the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100. See also Fig. 1 at nozzles 108. See also [0051], which states that the dispense controller can cause multiple modules to dispense different volumes of liquid in parallel).
	Dudenhoefer fails to explicitly disclose that the second station is located off-line with respect to the dispersion surface.
	Treptow is in the analogous field of liquid dispensing systems (Treptow [0007]). Treptow teaches a first station that is located on-line with respect to a dispersion surface, and a second station that is located off-line with respect to the dispersion surface (Treptow; [0030]-[0035], see Fig. 1 at proportioning modules 1 in storage device 2, and proportioning module 1 in proportioning apparatus 3, where liquid is dispensed onto substrates 5 on device 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second station in the system of Dudenhoefer to be located off-line with respect to the dispersion surface as in Treptow, as Treptow teaches that modules located off-line with respect to a dispersion surface can be used for storage of liquids prior to use (Treptow; [0030]-[0035], Fig. 1).
	Note: The instant Claims contain a large amount of functional language (ex: “a reagent dispensing system…”, “structured to dispense a first range of volumes of a first reagent within a time period…”, “structured to dispense a second range of volumes of a second reagent within the time period”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Dudenhoefer discloses the reagent dispensing system of claim 1. Modified Dudenhoefer further discloses a third reagent dispensing device structured to dispense a third range of volumes of a third reagent within the time period, the third range of volumes being more voluminous relative to the second range of volumes (see Dudenhoefer Figs. 8, 9A at the plurality of head modules 100).

Regarding claim 4, modified Dudenhoefer discloses the reagent dispensing system of claim 1. Modified Dudenhoefer further discloses that each reagent module comprises: 8581085016/603,141
	a number of mechanical interfaces to align the reagent module with respect to the reagent dispensing system (Dudenhoefer; [0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300, [0024], see Fig. 1 at fiducials 110 for aligning a module 100 on a frame). 
	A number of electrical interconnects to electrically interface the reagent module to the reagent dispensing system, the reagent dispensing system to send dispensing signals through the electrical interconnects to the reagent dispensing devices (Dudenhoefer; [0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100).

Regarding claim 9, modified Dudenhoefer discloses the reagent dispensing system of claim 1. Modified Dudenhoefer further discloses that the at least one station comprises a plurality of stations located along a reagent dispersion area (Dudenhoefer; [0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100. The frame 800 may comprise multiple stations, i.e. a first station holds the first set of four assembly modules 100, and the second station holds the second set of four assembly modules 100).The plurality of stations comprise: 
	a number of mechanical interfaces to align the reagent modules with respect to the reagent dispensing system at each station system (Dudenhoefer; [0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300). 
	A number of electrical interconnects to electrically interface the reagent modules to the reagent dispensing system, the reagent dispensing system to send dispensing signals through the electrical interconnects to the reagent dispensing devices at each station (Dudenhoefer; [0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100, Claim 7, spring-loaded pins on the carrier frame provide an electrical connection to the contact pads).

Regarding claim 10, modified Dudenhoefer discloses the system of claim 1. Modified Dudenhoefer further discloses that each module comprises: 
	a module frame coupling the module to a station of the reagent dispensing system, the module frame comprising a number of electrical interconnects to electrically interface reagent dispensing devices to the reagent dispensing system, the reagent dispensing system to send dispensing signals through the electrical interconnects to reagent dispensing devices (Dudenhoefer; [0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100, [0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100, Claim 7, spring-loaded pins on the carrier frame provide an electrical connection to the contact pads).

Regarding claim 11, modified Dudenhoefer discloses the system of claim 1. Modified Dudenhoefer further discloses that each module comprises a number of mechanical interfaces to align the reagent dispensing device or devices with respect to the reagent dispensing system ([0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300, [0024], see Fig. 1 at fiducials 110 for aligning a module 100 on a frame).  

Regarding claim 16, modified Dudenhoefer discloses the system of claim 1. Modified Dudenhoefer further discloses that a first reagent module comprises both of 
	the first reagent dispensing device structured to dispense the first range of volumes of a first reagent within the time period (see Claim 1 above at Dudenhoefer Figs. 8, 9A, which show that in a first embodiment, the first module comprises multiple head assembly modules 100). 
	The second reagent dispensing device structured to dispense the second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Claim 1 above at Dudenhoefer Figs. 8, 9A, which show that in a first embodiment, the first module comprises multiple head assembly modules 100).

Regarding claim 17, modified Dudenhoefer discloses the system of claim 1. Modified Dudenhoefer further discloses: 
	a first reagent module comprising only the first reagent dispensing device structured to dispense the first range of volumes of a first reagent within the time period (see Claim 1 above at Dudenhoefer Figs. 8, 9A, which teach in a second embodiment that the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100).
	A second reagent module comprising only the second reagent dispensing device structured to dispense the second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Claim 1 above at Dudenhoefer Figs. 8, 9A, which teach in a second embodiment that the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer in view of Treptow, as applied to claims 1, 2, 4, 9-11, 16, and 17 above, further in view of Tisone et al. (US Pat. No. 8,920,752; hereinafter Tisone; already of record).

Regarding claim 3, modified Dudenhoefer discloses the reagent dispensing system of claim 2. Modified Dudenhoefer further discloses the third reagent dispensing device (see Claim 2 above at Dudenhoefer teaching the third reagent dispensing device in Figs. 8, 9A).
	Modified Dudenhoefer fails to explicitly disclose that the third reagent dispensing device is fluidically coupled to an off-line bulk supply of reagent.
	Tisone is in the analogous field of reagent dispensing (Tisone Col. 2 Lns. 48-59). Tisone teaches a reagent dispensing device that is fluidically coupled to an off-line bulk supply of reagent (Tisone; see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516. As the bulk supply of reagent is not directly able to dispense reagent on substrate 511, it is considered off-line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reagent dispensing device in the system of modified Dudenhoefer to be fluidically coupled to an off-line bulk supply of reagent as in Tisone, as Tisone teaches that an off-line bulk supply of reagent can be used to hold reagent fluid for subsequent transportation to a reagent dispenser as needed, and the flowrate of the reagent from the bulk supply to the dispenser can be controlled by a pump (Tisone; Col. 15 Ln. 51-Col. 16 Ln. 4, Col. 18 Lns. 44-59, see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516, and pump 520).

Regarding claim 8, modified Dudenhoefer discloses the reagent dispensing system of claim 1. Modified Dudenhoefer further discloses the reagent modules (see Claim 1 above at Dudenhoefer teaching the reagent modules in Figs. 8, 9A).
	Modified Dudenhoefer fails to explicitly disclose at least one environmentally-controlled area within the reagent dispensing system to preserve a number of reagents within the reagent modules.
	Tisone teaches an environmentally-controlled area within a reagent dispensing system to preserve reagents (Tisone Col. 9 Lns. 11-15, both the cooling unit and humidity control can be used to control the environment to preserve reagents). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules in the system of modified Dudenhoefer to include at least one environmentally-controlled area within the reagent dispensing system to preserve a number of reagents within the reagent modules as in Tisone. The motivation would have been to keep the reagents in environmental conditions that would prolong their shelf-life, thereby conserving materials and reducing operating costs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer in view of Treptow, as applied to claims 1, 2, 4, 9-11, 16, and 17 above, further in view of Shohmi et al. (US Pub. No. 2017/0003310; hereinafter Shohmi).

Regarding claim 5, modified Dudenhoefer discloses the reagent dispensing system of claim 1. Modified Dudenhoefer further discloses each reagent module (see Claim 1 above at Dudenhoefer teaching the reagent modules in [0034], Figs. 8, 9A), and the reagent dispensing device or devices (Dudenhoefer; [0034], Figs. 8, 9A, [0024], see also Fig. 1 at nozzles 108).
	Modified Dudenhoefer fails to explicitly disclose that each reagent module comprises a number of mechanical interfaces to align the reagent dispensing device or devices with respect to the reagent module.
	Shohmi is in the analogous field of dispensing apparatuses (Shohmi [0009]). Shohmi teaches a device that comprises a number of mechanical interfaces to align reagent dispensing devices with respect to the device (Shohmi; [0112], see Figs. 8A-8B at dispensing tips 51, which are considered dispensing devices, which are aligned on end portions 222 of nozzles 220. The end portions are mechanical interfaces to align the dispensing tips). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each reagent module in the system of modified Dudenhoefer so that each reagent module comprises a number of mechanical interfaces to align the reagent dispensing device or devices with respect to the reagent module as in Shohmi. The motivation would have been to ensure that the reagent dispensing device or devices are aligned with respect to the dispersion surface, thereby ensuring that the reagent is dispensed to a desired location.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer in view of Treptow, as applied to claims 1, 2, 4, 9-11, 16, and 17 above, in view of Peters (US Pub. No. 2013/0143328; already of record).

Regarding claim 6, modified Dudenhoefer discloses the reagent dispensing system of claim 1. Modified Dudenhoefer further discloses the reagent modules and the reagent dispensing devices (see Claim 1 above at Dudenhoefer teaching reagent modules and reagent dispensing devices in Figs. 8, 9A).
	Modified Dudenhoefer fails to explicitly disclose an identification located on each of the reagent modules, the identification identifying a number of reagents within each of the reagent dispensing devices.
	Peters is in the analogous field of assay fluid dispensing (Peters [0010]). Peters teaches an identification located on a reagent unit, the identification identifying a number of reagents within each of the reagent units (Peters; [0025]-[0026], [0039], cassette-type identifiers can be used to identify the assay fluids held within each of the channels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules and reagent dispensing devices in the system of modified Dudenhoefer to include an identification located on each of the reagent modules, the identification identifying a number of reagents within each of the reagent dispensing devices as in Peters. Peters teaches that identifying the reagents within reagent dispensing devices will enable a protocol to be developed for the dispensing of reagents from the reagent dispensing devices in a predetermined manner, allowing for the controlled dispensing of various reagents as needed, improving the performance of any assay protocols performed and simplifying the task of the operator (Peters; [0025]-[0026], [0039], [0045]-[0046]).

Regarding claim 7, modified Dudenhoefer discloses the reagent dispensing system of claim 1. Modified Dudenhoefer further discloses the first reagent dispensing device (see Claim 1 above at Dudenhoefer teaching the reagent dispensing devices in Figs. 8, 9A). 
	 The second reagent dispensing device comprises a digitally addressable fluid ejection device, the digitally addressable fluid ejection device comprising a number of second dispensing die to dispense the second range of volumes of the second reagent (see Claim 1 above at Dudenhoefer teaching the reagent dispensing devices in Figs. 8, 9A. see also [0048], Fig. 21, which teach that a computer can perform the dispensing actions. Therefore, the dispensing devices are digitally addressable as defined in the 35 U.S.C. 112 section of this instant Office Action).
	Modified Dudenhoefer fails to explicitly disclose that the first reagent dispensing device comprises a cassette, the cassette comprising a number of first dispensing die to dispense the first range of volumes of a reagent.
	Peters teaches a reagent dispensing device comprising a cassette, the cassette comprising a number of first dispensing die to dispense a first range of volumes of a reagent (Peters [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first reagent dispensing device in the system of modified Dudenhoefer to comprise a cassette, the cassette comprising a number of first dispensing die to dispense a first range of volumes of a reagent as in Peters. Peters teaches that dissimilar dispensing functions for different assay fluids for an assay protocol can be integrated into a single cassette, minimizing reagent waste and simplifying the task of the operator (Peters [0045]-[0046]).

Regarding claim 13, modified Dudenhoefer discloses the system of claim 1. Modified Dudenhoefer further discloses a processor (Dudenhoefer [0048]), reagent modules (see Claim 1 above at Dudenhoefer teaching the reagent modules in Figs. 8, 9A), and the at least one station (see Claim 1 above at Dudenhoefer teaching the at least one station in [0034], Figs. 8, 9A).
	Modified Dudenhoefer fails to explicitly disclose: 
a non-transitory computer readable medium comprising computer usable program code embodied therewith, the computer usable program code configured to, when executed by the processor: 	
identify reagent modules installed at the at least one station; and 
dispense the reagents based on a number of test protocols.
	Peters teaches a non-transitory computer readable medium comprising a program code that, when executed by a processor, identifies reagent containers installed at a station, and dispenses the reagents based on a number of test protocols (Peters; [0025]-[0026], [0039]-[0044], cassette-type identifiers can be used to identify the assay fluids held within each of the channels, and perform an assay protocol accordingly, see also Fig. 5, [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules, processor, and at least one station in the system of modified Dudenhoefer by including a non-transitory computer readable medium comprising a program code that, when executed by a processor, identifies reagent modules installed at the at least one station, and dispenses the reagents based on a number of test protocols as in Peters. Peters teaches that identifying the reagents within reagent dispensing devices and performing an automated test protocol to dispense the reagents will allow for the dispensing of reagents from the reagent dispensing devices in a predetermined manner, allowing for the controlled dispensing of various reagents as needed, improving the performance of any assay protocols performed and simplifying the task of the operator (Peters; [0025]-[0026], [0039]-[0046]).

Regarding claim 14, modified Dudenhoefer discloses the system of claim 13. Modified Dudenhoefer further discloses reagent modules (see Claim 1 above at Dudenhoefer teaching reagent modules in Figs. 8, 9A).
	Modified Dudenhoefer fails to explicitly disclose that identifying reagent modules comprises, with an identification module, identifying first, second, and third reagents within installed reagent modules based on an identification associated with the reagent modules.
	Peters teaches identifying first, second and third reagents within installed reagent containers with an identification module based on an identification associated with the reagent containers (Peters; [0025]-[0026], [0039], cassette-type identifiers can be used to identify the assay fluids held within each of the channels, and multiple reagents can be held within each of the channels, [0028], a cassette-ID reader reads the identifiers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules of modified Dudenhoefer so that identifying reagent modules comprises, with an identification module, identifying first, second and third reagents within installed reagent modules based on an identification associated with the reagent modules as in Peters. Peters teaches that identifying the reagents within reagent dispensing devices will enable a protocol to be developed for the dispensing of reagents from the reagent dispensing devices in a predetermined manner, allowing for the controlled dispensing of various reagents as needed, improving the performance of any assay protocols performed and simplifying the task of the operator (Peters; [0025]-[0026], [0039], [0045]-[0046]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer in view of Treptow, as applied to claims 1, 2, 4, 9-11, 16, and 17 above, further in view of Tisone, further in view of Peters.

Regarding claim 12, modified Dudenhoefer discloses the reagent module system of claim 2. Modified Dudenhoefer further discloses the first reagent dispensing device (see Claim 1 above at Dudenhoefer teaching the reagent dispensing devices in Figs. 8, 9A).
	The second reagent dispensing device comprises a fluid ejection device comprising a number of nozzles through which the second reagent is jetted (see Dudenhoefer, Figs. 8, 9A and Fig. 1 at nozzles 108).
	The third reagent dispensing device (see Dudenhoefer, Figs. 8, 9A).
	Modified Dudenhoefer fails to explicitly disclose that:
the first reagent dispensing device is a cassette; and 
the third reagent dispensing device comprises a bulk fluid dispensing device.
	Tisone is in the analogous field of reagent dispensing (Tisone Col. 2 Lns. 48-59). Tisone teaches a bulk fluid dispensing device (Tisone; see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reagent dispensing device in the system of modified Dudenhoefer to be a bulk fluid dispensing device as in Tisone. Tisone teaches that a bulk fluid dispensing device can be used to controllably dispense fluid to a substrate (Tisone; Col. 15 Ln. 51-Col. 16 Ln. 4, Col. 18 Lns. 44-59, see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516, and pump 520).
	Modified Dudenhoefer fails to explicitly disclose that the first reagent dispensing device is a cassette.
	Peters is in the analogous field of assay fluid dispensing (Peters [0010]). Peters teaches a cassette (Peters [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first reagent dispensing device in the system of modified Dudenhoefer to be a cassette as in Peters. Peters teaches that dissimilar dispensing functions for different assay fluids for an assay protocol can be integrated into a single cassette, minimizing reagent waste and simplifying the task of the operator (Peters [0045]-[0046]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer in view of Treptow and Peters, as applied to claims 6, 7, 13, and 14 above, further in view of Luoma (US Pat. No. 7,458,483; already of record).

Regarding claim 15, modified Dudenhoefer discloses the system of claim 13. Modified Dudenhoefer further discloses the reagent modules and the processor (see Claim 1 above at Dudenhoefer teaching the reagent modules in Figs. 8, 9A, and Claim 13 at Dudenhoefer teaching the processor in [0048]).
	Modified Dudenhoefer fails to explicitly disclose:
computer usable program code configured to, when executed by the processor, exchange the reagent modules based on a type of the test protocol conducted, 
wherein exchanging the reagent modules comprises instructing a reagent module transport system to exchange one of first, second, and third reagent modules positioned at a reagent dispensing area for another of the first, second, and third reagent modules.
	Luoma is in the analogous field of assay testing using reagents (Luoma; Col. 1 Lns. 13-20). Luoma teaches computer usable program code configured to, when executed by a processor, exchange reagent containers based on a type of test protocol conducted, the exchanging of reagent containers comprising instructing a reagent container transport system to exchange one of first, second and third reagent modules positioned at a reagent dispensing area for another of first, second and third reagent containers (Luoma; Col. 3 Lns. 17-27, reagent carriers are loaded into the carousel, the transporter moving the reagent carriers being controlled by a computer program. Appropriate reagents are selected based on the test being conducted, Col. 13 Ln. 62-Col. 14 Ln. 30, reagent carriers are loaded into the carousel when they are needed, and removed from the carousel when they are no longer needed, e.g. when the carriers are empty). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules and the processor in the system of modified Dudenhoefer to include computer usable program code configured to, when executed by the processor, exchange the reagent modules based on a type of the test protocol conducted, wherein exchanging the reagent modules comprises instructing a reagent module transport system to exchange one of first, second, and third reagent modules positioned at a reagent dispensing area for another of the first, second, and third reagent modules as in Luoma. The motivation would have been to ensure that the appropriate reagents are dispensed based on the test protocol that is selected (Luoma Col. 3 Lns. 17-27), thereby ensuring that the test protocol proceeds as desired.

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 7-8 of their Remarks that a bulk supply that is off-line is one that is not in the station that is in-line with the dispersion surface, and therefore, the rejection of claim 3 under 35 U.S.C. 103 should be reconsidered and withdrawn. The Examiner respectfully disagrees. Although the bulk supply of Tisone is connected to an in-line dispensing device, the bulk supply itself is still off-line with respect to the dispersion surface, as the bulk supply is not directly able to dispense reagent onto the dispersion surface. For a more detailed explanation, please see the rejection of claim 3 in the Claim Rejections- 35 USC 103 section of this instant Office Action.
Applicant argues on Pg. 8 of their Remarks that the 112(b) rejection to claim 7 has been overcome as the term “digitally addressable” is well known to those having ordinary skill in the art as meaning that the device is addressable digitally. However, the Examiner does not find this argument persuasive. The definition provided does nothing to define the term other than rearrange the order of the words. In order to overcome the 112(b) rejection for claim 7, further clarification is required.
Applicant argues on Pgs. 8-10 of their Remarks that Dudenhoefer does not teach “a station located in-line with respect to a dispersion surface” and “a plurality of reagent modules structured to be releasably engaged to and moveable between the station located in-line with respect to the dispersion surface and a second station off-line with respect to the dispersion surface”. While the Examiner agrees that Dudenhoefer alone does not teach all of the above limitations, specifically, that Dudenhoefer does not teach that the second station is located off-line with respect to the dispersion surface, the Examiner has taught this limitation using Treptow. For a more detailed explanation, please see the rejection of Claim 1 in the Claim Rejections-35 USC 103 section of this instant Office Action.
Applicant further argues on Pgs. 10-11 of their Remarks that Dudenhoefer does not teach “a first reagent dispensing device structured to dispense a first range of volumes of a first reagent within a time period”, and “a second reagent dispensing device structured to dispense a second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes”. Instead, the Applicant argues that Dudenhoefer merely teaches two reagent dispensing devices, without any structural differences between the two. However, the Examiner maintains that the two reagent dispensing devices do not need to have any structural differences to be able to satisfy the above limitations, as even two identical reagent dispensing devices would be capable of dispensing different ranges of volumes within the same time period if they are capable of being independently controller. As Dudenhoefer teaches that the dispensing modules can dispense different volumes of liquid in parallel, the reagent dispensing devices of Dudenhoefer are structured to dispense different volumes of liquid, even if the reagent dispensing devices of Dudenhoefer are identical in structure. As currently claimed, these limitations are functional language. Functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 
Applicant’s arguments, see Pgs. 11-12 of their Remarks, with respect to the rejection of claim 5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Dudenhoefer in view of Treptow, further in view of Shohmi.
Applicant argues on Pgs. 12-13 of their Remarks that the Examiner impermissibly relies on one element of Dudenhoefer to reject two separate claim elements. Specifically, the Applicant argues that the Examiner has used element 802 of Dudenhoefer to reject both the “mechanical interfaces” element on the reagent module in claim 4, and the “mechanical interfaces” element on the station in claim 9. However, the Examiner respectfully disagrees. The Examiner has used the “an associated feature of module 300” and the fiducials 110 of Dudenhoefer to reject the “mechanical interfaces” element on the reagent module in claim 4, and element 802 of Dudenhoefer to reject the “mechanical interfaces” element on the station in claim 9. Therefore, the Examiner has not impermissibly used a single element to reject two separate claim elements, and the rejections of claims 4 and 9 under 35 USC 103 are proper.
Applicant argues on Pg. 13 of their Remarks that Dudenhoefer does not teach or suggest different ejection volumes, let alone different ejection volumes on a single reagent module. However, as previously argued, as Dudenhoefer teaches a reagent module having first and second reagent dispensing devices, and the first and second reagent dispensing devices are capable of dispensing different volumes of reagent liquid in the same time period, the reagent module as taught by Dudenhoefer meets the claim. As currently claimed, these limitations are functional language. Functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 
Applicant argues on Pgs. 14-15 of their Remarks that newly added independent claim 18 and newly added dependent claims 19 and 20 are allowable. However, these claims have not been examined, as they are considered withdrawn as being directed to a non-elected invention. For a more detailed explanation, please see the Election/Restrictions section of this instant Office Action.

Conclusion                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798